DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Examined herein: 1–25

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 13/989026 is acknowledged.
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Applications Nos. 61/416256 and 61/478229 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 22 Nov 2010.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Claim Rejections - 35 USC § 112(b)/(pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8–10, 15–17 and 22–24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claims 2, 8, 15 and 22, the term "substantially homogenous" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 9, 16 and 23 recite "the initial color call", for which there is insufficient antecedent basis.  The antecedent appears to be "determining an initial call", which is not necessarily a "color" call.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–25 are rejected under 35 USC § 101 because the claimed invention(s) is/are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "determining a call for [] targets".
Mathematical concepts recited in the claims include "determining a scaling factor …" and "applying the scaling factor …".

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites additional elements that are not abstract ideas: "performing a first [and second] round of a sequencing reaction".  These claim elements are insignificant extrasolution activity.  Factors that indicate that claim elements are insignificant extrasolution activity include whether the limitation is well known, whether it imposes meaningful limitations on the scope of the claim, and whether it amounts to necessary data gathering.  Sequencing reactions were well-known in the art prior to the time of invention.  The addition of sequencing steps imposes no meaningful limitation on the scope of the claim, because the sequencing is performed in exactly the same way whether the claimed abstract idea is subsequently performed or not.  And the sequencing steps merely provide the data on which the abstract idea operates.  Hence, these steps constitute insignificant extrasolution, and do not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claim 12 recites additional elements that are not abstract ideas: "a system comprising a memory circuit configured to store … spectral data" and "a processor in communication with the memory circuit, the processor configured to" perform the abstract idea.  Claim 19 recites the additional (i.e. non-abstract) element of "a computer program product" that implements the abstract idea.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract 
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the generic steps of rounds of nucleotide sequencing constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of i.e. computerized analysis of sequencing data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1–7, 9–14, 16–21 and 23–25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Whiteford, et al. (Bioinformatics 2009; NPL ref. 015 on IDS of 1 Oct 2019).
With respect to claim 1, Whiteford teaches a sequencing-by-synthesis procedure: "Sequencing occurs as a cyclic process.  A cycle of chemistry is performed which synthesizes a single fluorescently labelled complementary base to each DNA molecule.  The clusters are then imaged four times per cycle using two different lasers and two filters to detect the excitation of the four labelled nucleotides" i.e. "a scaling factor based on the first and second sets of spectral data") is computed, "this phasing estimation is then applied as a correction where this fraction of the current cycle's intensity is subtracted from subsequent and previous cycles and added to the current cycle" (p. 2196 § 2.2.2), and "after correction, the base with the maximum intensity is chosen as the called base" (p. 2196 § 2.2.4).
With respect to claims 12 and 19, Whiteford teaches that the data correction procedure is implemented as computer software (p. 2198 § 3.2), which necessitates a computer system with processor and memory as recited in claim 12, and a computer program product as recited in claim 19.
With respect to claim 2, Whiteford teaches "each cluster contains many identical copies of a template sequence" (p. 2196 § 2.2.2).
With respect to claim 3, Whiteford teaches "the clusters are [] imaged four times per cycle using two different lasers and two filters to detect the excitation of the four labelled nucleotides" (p. 2194 § 2).
With respect to claim 4, Whiteford teaches "the base with the maximum intensity is chosen as the called base" (p. 2196 § 2.2.4; see also p. 2195 § 2.2).
With respect to claim 5, Whiteford teaches "A cycle of chemistry is performed which synthesizes [i.e. polymerizes] a single fluorescently labelled complementary base to each DNA molecule" (p. 2194 § 2).
With respect to claims 6, 12 and 20, Whiteford teaches that the raw intensity data correction includes a background difference between cycles (p. 2195 § 2.1.1), and the product of between the phasing factor and the intensity (p. 2196 § 2.2.2; see also line 254 of the PhasingCorrection.cpp source code listing).

With respect to claims 9, 16 and 23, Whiteford teaches that the "chastity" of each cluster is calculated based on a "max intensity" and a "second highest [intensity]" (p. 2196 § 2.2.3), which constitute "an initial color call".
With respect to claims 10, 17 and 24, Whiteford teaches that "we iteratively apply the [phasing] correction until almost no correction [is] made" (line 77 of the PhasingCorrection.cpp source code listing).
With respect to claims 11, 18 and 25, Whiteford teaches that the sequencing targets are clusters (p. 2194 § 2).
Whiteford therefore anticipates the claimed inventions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claims 8, 15 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whiteford as applied to claims 1, 7, 12, 14, 19 and 21 above, and further in view of Holt, et al. (Genome Research 2008; NPL ref. 004 on IDS of 1 Oct 2019).
Whiteford teaches estimating the phasing correction from the subset of clusters with highest "chastity", whereas the claimed invention estimates the correction factor from a set of control targets.
Holt teaches that in flow-cell sequencing by synthesis, "an important consideration is the current need to generate an error model for each run using a training set. The training set … can be some other known sequencing target run in one of the flow cell lanes specifically for the purpose of calibration. … [W]e have found it useful to follow the recommended procedure of including a single lane of bacteriophage phiX174 on each flow cell" (p. 844, mid. of col. 1).  Note that Whiteford also teaches analyzing phiX174 sequence data (p. 2194, mid. of col. 2).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  At the time of invention, said practitioner would have followed the teachings of Holt — to generate the sequencing error model using a control sample of known sequence — and modified the method of Whiteford to use such a control to estimate the phasing correction factors, instead of estimating them from the clusters with highest chastity.  Given that both Whiteford and Holt are directed to the same flow-cell sequencing by synthesis procedure, and even use exactly the same sequence to validate their respective data analysis methods, said practitioner would have readily prima facie obvious.

Conclusion
No claim is allowable.
This is a continuation of applicant's earlier Application No. 13/898026.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631